Citation Nr: 9918391	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the initial assignment of a 20 percent disability 
evaluation for bilateral venous insufficiency of the leg is 
proper.  

2.  Whether the initial assignment of a noncompensable 
disability evaluation for fracture of the left 7th rib is 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from December 1993 until May 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994, from 
the Nashville, Tennessee, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for venous insufficiency of both legs and assigned 
a 20 percent disability evaluation from May 17, 1994; and for 
fracture of the left 7th rib with a noncompensable evaluation 
assigned from May 17, 1994.  After the veteran moved to 
Atlanta, Georgia, the file was transferred to the Atlanta, 
Georgia RO.

The issue of whether the initial assignment of a 20 percent 
disability evaluation for bilateral venous insufficiency of 
the leg is proper will be discussed in the Remand section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran had a fracture of the left 7th rib in 
service.

3.  The medical evidence of record shows no current residuals 
of the fracture of the left 7th rib.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1994, the RO granted service connection for 
fracture of the left 7th rib and assigned a noncompensable 
evaluation from May 17, 1994.  The RO assigned this rating by 
analogy under the provisions of Diagnostic Code 5297 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a (1998).  
The provisions contained in the rating schedule represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  The veteran disagreed with the evaluation, 
initiated and perfected an appeal. 

Service medical records show that in February 1994 the 
veteran was seen for a fracture of the left 7th rib.  The 
veteran was afforded a VA medical examination in July 1994.  
She expressed no complaints relating to the fracture of the 
left 7th rib.  The clinical findings noted no diseases or 
injuries were present in the musculoskeletal system.  The X-
ray report noted that the mediastinum, bony thorax and 
diaphragm were not remarkable.  There was no diagnosis 
rendered pertinent to this disability.

The veteran was afforded a personal hearing in January 1996 
as evidenced by a copy of the transcript in the claims file.  
She testified that she had not seen a doctor since discharge 
from service other than when she went for the VA medical 
examination.  She testified that she had redness, tenderness 
and swelling in the area where the rib was fractured.  She 
also claimed that after sleeping on that side for several 
days she felt bruised.

A letter was sent to the veteran in June 1998 notifying her 
that information had been received that she had failed to 
report for an examination scheduled at the VA Medical Center, 
Decatur, Georgia in August 1997, and inquiring whether she 
was willing to report for an examination.  She was notified 
that a decision would be made with the evidence of record 
unless she indicated that she was willing to report for 
examination.  The veteran replied that she had been there for 
her appointment, but her records had not been requested.  She 
indicated that she was willing to report for an examination.  
Evidence in the claims file indicates that the veteran did 
not appear for two scheduled appointments for a medical 
examination scheduled in January 1999 by the QTC Medical 
Service (QTC) at the DeKalb County Board of Health.  

The veteran, through her representative, contends that as the 
statement of the case and the supplemental statement of the 
case incorrectly stated the issue as entitlement to an 
increased evaluation rather than a disagreement with the 
original rating awarded, it could not serve as a statement of 
the case as to the appeal from an initial rating assigned to 
the service-connected condition.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's representative also contended on her behalf 
that she was having difficulties with the health care 
contracted by VA to perform the medical examinations and 
referred to correspondence from the veteran in June 1998.  It 
was requested that the veteran be scheduled for another 
examination.

Analysis

As an initial matter, we do not find that this issue needs to 
be remanded for a new statement of the case.  Although the 
issue was characterized as an increased evaluation rather 
than disagreement with an initial rating, unlike the 
Fenderson case, where it was not clear whether a substantive 
appeal had been filed, in this case, the veteran acknowledged 
the receipt of the statement of the case, and timely filed a 
substantive appeal.  In addition, after receipt of the 
statement of the case, she presented testimony on this issue 
at a personal hearing at which her personal representative 
was present.  Further, she testified that the only medical 
evidence since discharge was the report of VA medical 
examination in July 1994.

Although the veteran, through her representative, contends 
that a new examination should be scheduled due to 
difficulties she had with the health care contracted by VA to 
perform medical examinations, we do not agree.  We believe 
that the June 1998 correspondence from the veteran to which 
her representative refers is a June 1998 letter to the 
veteran on which she wrote a reply dated August 1998.  She 
noted that her records were not available when she appeared 
for a scheduled appointment at the VA Medical Center in 
Decatur, Georgia.  It was after that appointment at the VA 
Medical Center that she was then rescheduled twice for 
appointments by the health care contracted by VA to perform 
the medical examinations and did not appear.  Pursuant to 38 
C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998). 

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In accordance with the provisions of 38 C.F.R. § 4.20, the RO 
rated the fracture of the left 7th rib analogous to removal 
of ribs.  The RO assigned the noncompensable rating under the 
provisions of Diagnostic Code 5299-5297 of the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a.  A 10 percent 
evaluation is warranted for removal of one or resection of 
two or more ribs without regeneration.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Based on the foregoing medical evidence, we conclude that the 
current noncompensable rating adequately reflects the 
symptomatology related to the veteran's residuals of fracture 
of left 7th rib.  While the evidence indicates that the 
veteran was diagnosed with a fractured left 7th  rib in 
service, the medical evidence of record does not show 
residuals of the fracture.  Therefore, in accordance with 
Diagnostic Code 5297, we conclude that the currently assigned 
noncompensable evaluation is appropriate.  Accordingly, a 
compensable initial rating is not warranted.  The 
noncompensable initial rating assigned was proper.


ORDER

A compensable initial rating evaluation for fracture of left 
7th rib is denied.


REMAND

In a rating decision in August 1994, the RO in Nashville, 
Tennessee, granted service connection for venous insufficiency 
of both legs and assigned a 20 percent disability evaluation 
from May 17, 1994.  The RO assigned this rating by analogy 
under the provisions of Diagnostic Code 7116 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.104 (1994).  The 
veteran disagreed with the evaluation, initiated and perfected 
an appeal.  It should be noted that the veteran has disagreed 
with the original rating awarded.  

However, since that rating decision was issued, and during 
the course of this appeal, the regulations governing the 
evaluation of diseases of the cardiovascular system in the 
Schedule for Rating Disabilities was revised, effective 
January 12, 1998.  See 62 Fed. Reg. 65,207-224 (1997).  In 
the revised version, Diagnostic Code 7116 has been deleted.  
Since the RO has not adjudicated the appellant's claim under 
the new regulations, it is necessary to remand the case in 
order to ensure that the appellant receives her due process 
rights.  

In light of the amendments, the appellant's claim should be 
adjudicated under the version of the regulation most 
favorable to her.  The United States Court of Veterans 
Appeals (Court) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply ...."  Karnas v Derwinski, 1 Vet. App. 308, 313 (1991).  
Thus, in this case, the veteran is entitled to application of 
the version of the regulations which is to her advantage.  
Id.  

The RO should evaluate the bilateral venous insufficiency of 
the leg under both new and old versions of the pertinent 
rating schedule and apply the version most favorable to the 
appellant.  The veteran should be given a copy of the new 
criteria and an opportunity to present additional evidence 
that might be relevant.  The Board also finds that a 
contemporaneous VA examination, in accordance with the newly 
implemented diagnostic criteria, is warranted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should obtain from the veteran the 
names, addresses and approximate dates of 
treatment of all medical care providers who 
treated her for her venous insufficiency of the 
legs since her separation from service.  After 
any necessary authorizations are obtained from 
the veteran, copies of all relevant treatment 
records should be obtained by the RO and 
incorporated into the claims folder. 

2.  The veteran should be afforded a medical 
examination to determine the nature and 
severity of her service-connected venous 
insufficiency of both legs.  The veteran's 
claims folder, and a copy of this remand, must 
be provided to the examiner for review in 
conjunction with the examination.  The RO 
should provide the physician with the 
information necessary to make findings 
concerning the evaluation of the veteran's 
venous insufficiency of both legs in accordance 
with Diagnostic Code 7116 and the new criteria 
which became effective January 12, 1998.  38 
C.F.R. § 4.104.  Any testing and/or clinical 
studies, deemed necessary, should be 
accomplished.

3.  When the aforementioned development has 
been accomplished, the RO should review the 
examination report to ensure that it is in 
compliance with this remand, including all 
requested findings.  If not, the report should 
be returned to the examiner for remedial 
action.

4.  Thereafter, the RO should review all the 
evidence and specifically consider the 
veteran's entitlement to an initial rating 
greater than 20 percent disabling under the new 
regulations.  The RO should apply the 
regulatory criteria most favorable to the 
veteran.  Karnas, 1 Vet. App. at 313.  

5.  If any of the benefits sought on appeal 
remain denied, a supplemental statement of the 
case should be furnished to the appellant and 
her representative.  It should treat the claim 
as disagreement with the original rating 
awarded, include a summary of the applicable 
laws and regulations with appropriate citations 
and a discussion of the evidence.  They should 
be afforded a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  She is not required to undertake any 
additional action until she receives further notification 
from VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 

